PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:8,537,374			:
Issue Date: September 17, 2013		:
Application No.:13/632,253			:  ON PETITION
Filed: October 1, 2012			:
Attorney Docket No.  FAO0385USC

This is a decision on the petition to reinstate the above-cited patent pursuant to 37 CFR 1.378(b)1, filed on November 8, 2021.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extension of this two month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified patent issued on September 17, 2013.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 7.5-year maintenance fee expired at midnight on September 17, 2021.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. § 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted, and (3) payment of the petition fee under 37 CFR 1.17(m).  The instant petition fails to satisfy item (2). 

While the authorized deposit account was charged $2,100.00 for the petition fee under 37 CFR 1.17(m), the deposit account did not have sufficient funds to charge the 7.5-year maintenance fee of $3,760.00 (undiscounted). The renewed petition is required to be accompanied by payment of the 7.5-year maintenance fee or an authorization to charge a deposit account for the same. 



By mail:		Commissioner for Patents
United States Patent and Trademark Office
Box 1450
Alexandria, VA 22313-1450


By facsimile:		(571)273-8300
Attn: Office of Petitions


Or VIA EFS-WEB

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
        
            
    

    
        1 37 CFR 1.378(b) provides:
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in § 1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.